Citation Nr: 1209133	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-03 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for post traumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating higher than 20 percent for impingement syndrome and degenerative joint disease (DJD) of the right shoulder.

3. Entitlement to an initial compensable disability rating for scarring, fragment wounds, right shoulder. 

4. Entitlement to an initial compensable disability rating for scarring, fragment wounds, chin and forehead. 

5. Entitlement to service connection for compensation purposes for loss of teeth number 4 and number 30. 




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July and December 2004 rating decisions of the RO's in St. Louis, Missouri and Waco, Texas, respectively. 

In the July 2004 decision, the RO granted service connection for PTSD, the right shoulder joint and scar disabilities, and facial scarring disability.  The RO assigned noncompensable ratings for the scar disabilities, a 10 percent rating for the shoulder joint disability and a 30 percent rating for PTSD.  In the December 2004 decision, the RO granted service connection for dental treatment purposes but denied service connection for compensation purposes.  In January 2007, the RO increased the rating for the shoulder joint disability to 20 percent, effective the date of claim.  

The Board remanded this case in January 2010 for additional development.  The case returns now for appellate consideration.  

The Veteran has filed repeated claims for service connection for left shoulder injury residuals and left eye shrapnel wound residuals.  These issues have been repeatedly deferred by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the period on appeal.

2.  The Veteran's original shrapnel injury was no more than "slight," and he is able to abduct and forward flex the shoulder to beyond the midpoint between his side and shoulder level throughout the period on appeal.  

3.  The Veteran's right shoulder scar is superficial, nontender, less than six square inches in size, stable and not productive of functional loss throughout the period on appeal.

4.  The Veteran's chin and forehead scarring consists of four scars that do not affect any one or pair of features, each substantially less than five inches in length, less than a quarter inch wide, and less than six square inches in size, without hypo- or hyper-pigmented, elevated or depressed, adherence to underlying tissue, tissue loss, or functional limitation throughout the period on appeal.

5.  The Veteran's service-connected dental disability involves only removal of teeth 4 and 30 without bone loss of the mandible, maxilla or hard palate.  

6.  The schedular evaluations for the Veteran's service-connected disabilities are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial evaluation greater than 20 percent for impingement syndrome and DJD of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5303-5201 (2011).

3.  The criteria for an initial compensable evaluation for fragment wound scarring of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

4.  The criteria for an initial compensable evaluation for fragment wound scarring, of the chin and forehead are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

5.  Compensation for the Veteran's service-connected dental condition involving teeth 4 and 30 is barred as a matter of law.  38 U.S.C.A. §§ 1110, 1712; 38 C.F.R. §§ 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased initial ratings for his PTSD, right shoulder shrapnel injury residuals, a right shoulder scar, and shrapnel scars of the chin and forehead.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

PTSD

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran was initially seen in a May 2004 VA examination.  The Veteran reported his experiences in Vietnam.  The Veteran reported having been married twice.  The Veteran had three children and one grandchild.  The Veteran reported heavy drinking after service.  The Veteran reported quitting drinking.  The Veteran reported working with a government contractor.  The Veteran claimed to have a problem with authority and claimed to have lost jobs as a result.  The Veteran was working 48 hours a week at the time of the examination.  The Veteran liked fishing and hunting, but was not hunting much at the time.  The Veteran reported a good appetite.  The Veteran reported sleeping well, with nightmares once about every three or four months.  The Veteran reported flashbacks which were very brief.  The Veteran had problems with his temper.  The Veteran looked forward to his grandchildren.  The Veteran reported no thoughts of suicide or any crying spells.  He had never attempted suicide.  The Veteran was able to give the date, name the current and previous two presidents and the governor.  The Veteran gave his Social Security number correctly and gave the last six backwards, making some errors.  The Veteran was able to make change correctly.  He handled similarities and differences well and proverbs well.  The Veteran recalled three items for a short term memory.  On mental status exam, the Veteran was casual and neat in his dress.  He was pleasant, likable and had a sense of humor.  He was cooperative, goal-oriented, and oriented to person, place and time.  The Veteran was able to organize his thoughts and express himself.  He spoke normally.  Affect showed mild tension and anxiety.  Mood showed moderate depression.  There was no evidence of psychosis, delusions, hallucinations or organicity.  Intellect was above average.  His memory was good.  His judgment was sufficient to handle funds and he had some insight.  The examiner assigned a GAF of 70, providing evidence against this claim.

The Veteran was also seen for an August 2005 SSA evaluation.  The Veteran reported being injured in an ambush in Vietnam.  He reported shrapnel wounds to the face, chin, forehead, chest and legs.  He also reported getting shot in the back.  The Veteran reported that he was not participating in psychiatric support services.  The Veteran reported that his mood was "alright," that he slept 6-8 hours a night and that he was able to enjoy his children and grandchildren.  The Veteran reported suffering low self esteem and confidence problems.  His energy level had improved because he had been exercising and trying to keep up a daily routine.  His concentration was generally good.  He denied any current or past thoughts of suicide.  The Veteran endorsed symptoms of PTSD.  He reported heavy drinking in the years after Vietnam while he was married.  He described himself as a loner.  He reported only spending time with his children and grandchildren.  The Veteran reported getting into fights with other men at times.  

On mental status exam, the Veteran was casually dressed and groomed, appearing his stated age.  He had a mild degree of psychomotor agitation.  The Veteran was cooperative with the interview.  He described his mood as "fairly good" and his affect was a bit anxious.  The Veteran denied hallucinations and delusions. He denied suicidal and current homicidal ideation.  He reported that he had thoughts of wanting to kill North Vietnamese soldiers after his initial return from Vietnam.  His speech was of normal rate, tone and fluency.  His thought process was goal directed and logical.  The Veteran's sensorium was clear and he was oriented to person, place, time and purpose of the interview.  The Veteran was able to remember 3 of 3 items immediately and one aft five minutes.  He remembered a second item on prompting.  He knew the recent presidents in order, where Kennedy had been shot and thought the year of the shooting was 1962.  The Veteran was able to spell the word "world" forwards, but not backwards.  He was able to interpret proverbs in an abstract fashion.  The Veteran's insight and judgment had generally been good by his history.  The Veteran reported working fulltime and doing a lot of work on a computer.  At home, he made his own dinner and did his yard work.  He was responsible for his own household chores.  He worked on his cars and drove himself to the interview.  The Veteran reported one or two friends that he visited on a weekly basis.  He reported attendance at a religious service with a friend perhaps once a month.  The Veteran's concentration, persistence and pace were adequate for the interview, though he had a little bit of trouble on the formal mental status exam.  The examiner assigned a GAF of 65, providing more evidence against this claim.  

The Veteran reported problems in March 2006 during a VA primary care follow-up.  The Veteran reported problems with self control, that he had lost jobs due to disagreements with supervisors and that he had authority problems which he blamed on PTSD.  He also reported flashbacks to Vietnam.  

The Veteran was seen for an April 2006 VA psychiatric evaluation.  The Veteran reported similar problems as in March 2006.  On mental status examination, the Veteran was anxious.  The Veteran displayed situationally appropriate behavior and was cooperative.  The Veteran had normal rate and volume of speech.  The Veteran described his mood as fair.  The Veteran's thought process was linear and goal directed without suicidal or homicidal thoughts or hallucinations.  The Veteran had no apparent memory deficits.  His insight and judgment were fair.  He was given a GAF score of 60.  

The Veteran completed a self-report of symptoms in an October 2006 claim for SSA benefits.  The Veteran described his average day saying that getting up and oriented was difficult on a daily basis.  He claimed it was difficult to clean, organize and maintain his home.  The Veteran claimed that his problems were mental, not physical and that there had been no change in his problems since Vietnam.  The Veteran reported that friends and family occasionally helped cook meals.  The Veteran indicated that no one assisted with his finances, that he completed all his chores, that he had a driver's license and drove.  The Veteran endorsed problems remembering the things he needed to get done.  He reported that he was argumentative and anti-social.  He claimed to be a loner.  He reported that he had trouble finishing things on time, such as his household chores in that he would become disoriented and fail to complete.  He claimed to have problems making decisions.  The Veteran claimed people of authority made him nervous and upset which lead to migraines.  Change made him nervous.  

The Veteran was evaluated by SSA in January 2007.  The Veteran reported alone to the interview, proving to be a pleasant historian who had no difficulty participating in the interview.  The Veteran reported that he was involved in combat and sustained shrapnel wounds to his non-dominant right arm.  He reported a jaw fracture and occasional difficulty with headache that increases in frequency with stress.  The Veteran reported that he first received mental health treatment one year prior through VA.  He reported outpatient appointment on a quarterly basis.  The examiner recounted the Veteran's history.  The Veteran reported work experience primarily as an estimator for government contracts for maintenance services.  He was last employed in this capacity on a full-time basis in November 2005.  He held the job for three years before being terminated for shoving his boss.  The Veteran has continued to do intermittent work with the employer as a consultant.  The Veteran reported being divorced for over twenty two years, with three adult children.  The Veteran lived alone in a trailer at a lake which he owned.  The Veteran reported his income included a Social Security benefit.  He drove himself to the evaluation.  He first established independent living at age eighteen.  He was independent in dress and hygiene.  He was able to perform routine household chores.  He was able to manage funds competently.  He was literate and able to use the postal service and telephone directories.  On mental status exam, the Veteran was neat in appearance and attendant to hygiene.  The Veteran's motor function was within normal limits except for a partial restriction in his right arm.  The Veteran's speech was well modulated and produced at a normal rate.  His attitude was friendly and cooperative.  His mood reflected mild elements of anxiety but he was able to demonstrate appropriate sense of humor and laughed on several occasions.  His thought processes was relevant and goal directed.  He had no difficulty remaining topic oriented during interview.  The Veteran was tested on immediate recall with results in the average range.  On a test of delayed recall, the Veteran was able to report only two of three presented items after five minutes.  His thought processes reflected good conceptual development.  He appeared to function intellectually in an average range.  His judgment appeared partially compromised by mild symptoms of anxiety and tension.  There was no evidence of psychotic process or impairment of reality testing.  The examiner assigned a GAF of 65.  

The Veteran was hospitalized for a myocardial infarction in late January 2007 at a VA Medical Center.  He remained there through March, undergoing and recovering from a coronary artery bypass grafting.  During that time, the Veteran did not receive specific treatment for PTSD.  A March 2007 social work note indicated that the Veteran had not had an episode of physically or verbally abusive behavior in the previous seven days.  

The Veteran was seen for another VA examination in March 2008.  The Veteran reported that the PTSD symptom that most bothered him was nightmares.  The Veteran did not experience nightmares every night, but there were no extended remissions.  The Veteran also reported intrusive thoughts during the day regarding Vietnam.  The Veteran thought that the problem was severe and that he had dreams and nightmares several times a month.  The Veteran described a relatively well adjusted lifestyle in which he traveled to see his children in North Texas and Tennessee and visited his grandchildren.  The Veteran lived in a motor home.  The Veteran reported fishing as a hobby.  The Veteran reported a mild history of occupational impairment secondary to irritability and anger, providing some factual evidence against his own claim.  The Veteran reported getting fired on two occasions due to irritability and anger.  The Veteran reported being retired and on Social Security.  He did report working part-time in the previous year.  The examiner indicated that the Veteran described a fairly successful career as a contractor, providing more factual evidence against his own claim.  The Veteran did report that he had always sought to avoid confrontations and there were times when his anxiety, agitation and distress interfered with his ability to function in the work place.  The Veteran reported being married twice.  The Veteran reported strong, healthy relationships with two of his adult children.  The Veteran also had some selected friends that he visits.  The Veteran claimed to avoid anything confrontational.  The Veteran claimed that he used to be tense all the time, but now felt very relaxed.  The Veteran reported being able to do well in most pubic settings.  The Veteran reported a history of heavy drinking that had stopped two or three years before.  On mental status examination, the Veteran arrived on time.  The Veteran was dressed casually and appropriately with excellent grooming and hygiene.  The Veteran's posture, gait and psychomotor activity were within normal limits.  The Veteran made good eye contact.  The Veteran was cooperative and amiable.  His speech and communication were normal in rate, rhythm, tone and volume.  His thought processes were clear, logical, goal directed and coherent.  His thought content was relevant and appropriate.  There was no history of delusions or hallucinations.  The Veteran reported that medication helped maintain a good mood and that he did not get as agitated or angry as he used to and had fewer attacks of nervousness.  The Veteran's affect was euthymic.  The Veteran denied suicidal or homicidal ideation.  The Veteran was oriented times three.  He showed minor deficits in remote memory and significant impairment in short term memory.  The Veteran's attention and concentration were good and abstract reasoning skills were good.  His social judgment was intact and his level of insight appeared moderate.  The Veteran did not have abnormalities to his thought processes that interfere with social or occupational functioning.  The Veteran reported that he had not had a significant episode of anger or agitation for a few years.  The Veteran did endorse symptoms of avoidance, recurrent thoughts and dreams, and increased arousal.  The examiner assigned a GAF of 65.  The examiner indicated that the Veteran's PTSD was mild in severity, providing more evidence against this claim.

The Veteran was seen for a VA examination most recently in July 2011.  The examiner indicated that the Veteran's PTSD was best described as occupational and social impairment due to mild or transient symptoms, consistent with the 30 percent ratings criteria listed above.  The Veteran reported being divorced twice with three children.  He claimed to be close to two of his children.  The Veteran reported living alone and having moved to Texas in 2006.  The Veteran reported last working in 2008-2009 in consulting and was currently retired and receiving social security disability.  All of his mental care was reported to be through VA.  The Veteran was found to have PTSD.  The Veteran was noted to have depressed mood, anxiety, exaggerated startle response, chronic sleep impairment, mild memory loss, avoidance of thoughts and memories of Vietnam, diminished interest in activities, difficulty in falling or staying asleep, irritability or outbursts of anger, recurrent recollection of Vietnam, recurrent dreams and distress at exposure to cues that resemble Vietnam.  The examiner indicated on a checklist that the Veteran had difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, including work, and an inability to establish and maintain effective relationships.  The examiner assigned a GAF of 65.

The Board finds that the criteria for a rating in excess of 30 percent are not met.  The Veteran has no total social or occupational impairment.  The Veteran retired due to physical disabilities.  He continued to be effective in establishing and maintaining relationships in a work setting until that time.  The Veteran continued to have healthy relationships with two of his children and his grandchildren.  The Veteran has not been found to have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or his own name.  

The Veteran also does not have deficiencies in most areas.  While there are past instances of deficiencies, such as two divorces and past lost jobs, none of these events occurred since the Veteran's claim.  On the contrary, the Veteran was stable in his employment prior to his retirement and stable in his relationships with two of his children.  The Board finds the fact that the Veteran was recalled to work part-time after his retirement indicative of positive workplace relationships.  The Board has considered the July 2011 VA examination report indicating that the Veteran had difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, including work, and an inability to establish and maintain effective relationships.  The Board finds that the evidence regarding his work and social history to be of greater probative value than these unexplained checkmarks.  The Board also notes that the Veteran has not had symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran has been uniformly appropriate dressed and groomed, with coherent, relevant and clear speech.  The Veteran has not described or displayed ritual behavior.  The Veteran has denied both suicidal and homicidal ideation.  The Veteran has lived and functioned independently throughout the period on appeal.  The Veteran has also not had periods of violence.  

The Veteran's PTSD has also not been productive of occupational and social impairment with reduced reliability and productivity.  The Veteran was able to have a long career in government maintenance contracting, from which he retired due to physical disability.  The Veteran was able to live and function independently for many years.  The Veteran maintained successful family relationships with two of his children despite not living in the same area or even state with both at the same time.  The GAF scores assigned run from 70 to 60, indicating mild to moderate impairment.  The Veteran's symptoms do not include, for example, flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment or abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran did have impairment of short-term memory during his July 2011 VA examination.  Mild memory loss is also a component of the 30 percent ratings criteria.  The Veteran is generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  Given his high level of independent functioning and successful career, the evidence does not demonstrate reduced reliability or productivity.  The Board finds that the Veteran's PTSD is more like occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A rating of 50 percent is not warranted.  

In sum, the Board finds that the totality of circumstances, including reported symptoms, occupational functioning and social history, shows that the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for a rating in excess of 30 percent have not been met.  As such, the Board finds that the preponderance of the evidence is against the Veteran's PTSD claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Shoulder Impingement and DJD

The Veteran's right shoulder disability has been rated by the RO under DC 5303-5203.  

Ratings pertaining to the upper extremities are different based on whether the affected extremity is dominant or non-dominant.  See 38 C.F.R. §§ 4.17a, 4.73.  The evidence of record, including a July 2011 VA examination report, indicates that the Veteran is left hand dominant.  Thus, a right shoulder disability affects the non-dominant arm.  

The right shoulder disability at issue is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5303.  38 C.F.R. § 4.56 provides factors to be considered in classifying a muscle injury as slight, moderate, moderately severe, or severe. 

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows:  (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56 (d) (2011).  Muscle Group III functions in elevation and abduction of arm to level of shoulder; it acts with pectoralis major II (costosternal) and latissimus dorsi and teres major of Muscle Group II in forward and backward swing of arm.  Muscle Group III includes the intrinsic muscles of shoulder girdle: (1) Pectoralis major I (clavicle); and (2) deltoid.  A slight injury to dominant or nondominant upper extremity will be rated as noncompensable.  A moderate injury to dominant or nondominant upper extremity will be rated as 20 percent disabling.  A moderately severe injury will be rated as 20 percent disabling if involving the non-dominant upper extremity.  The only rating in excess of 20 percent available for a non-dominant arm under DC 5303 is a 30 percent for "severe" muscle injury.

The records of the Veteran's original injury, the Veteran had a simple wound of muscle without debridement or infection.  The Veteran had brief treatment and returned to duty.  Indeed, he reported returning to duty during his VA examinations.  The wound resulted in a minimal scar, discussed below.  There is no evidence of fascial defect, atrophy, or impaired tonus.  The Board finds that the Veteran's injury was "slight."  A 30 percent rating is not warranted.  

Ratings are also available for the shoulder under 38 C.F.R. § 4.71a.  The ratings are dependent on whether the affected shoulder is the major or minor arm.  As discussed, the Veteran is left handed and his right shoulder is the minor arm.  The available ratings are for scapulohumeral ankylosis, limitation of motion of the arm, other impairment of the humerus and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, DCs 5200-5203.  The evidence does not demonstrate any ankylosis.  DC 5200 is inapplicable.  Furthermore the Veteran's humerus was not involved in the original injury or at any time since.  DC 5202 is inapplicable.  There is also no identified dislocation, malunion or nonunion of either the clavicle or scapula.  DC 5203 is not applicable.  The only remaining DC is 5201, for limitation of arm motion, which is the DC used by the RO in assigning the present 20 percent rating.  The only rating is excess of 20 percent is the 30 percent rating for being unable to raise the arm past 25 degrees from the side.  

The Veteran's range of motion was tested repeatedly.  The Veteran had forward flexion to 140 degrees before he began feeling pain.  The Veteran had abduction to 90 degrees without pain.  The Veteran was able to raise his arm to just under shoulder level on forward flexion and abduction in March 2008.  Forward flexion and abduction was to 120 degrees in July 2011.  The Veteran's range of motion easily exceeds the 25 degrees from the side on every measure.  The Veteran's range of motion exceeds the next level of disability, limitation to midway between the side and shoulder level, approximately 45 degrees.  The Board concludes that a rating in excess of 20 percent is not warranted.  

The Veteran's service-connected disability includes DJD, rated under DC 5003  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent rating may be assigned for incapacitating exacerbations.  Id.  The Veteran's rating is already 20 percent, the maximum allowable under DC 5003 and based on limitation of motion.  The Board concludes that a second rating under DC 5003 is not warranted and a higher rating is not possible.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Board notes that the Veteran's range of shoulder motion exceeded the minimum for a compensable rating under DC 5201 on most tests.  The RO granted the current 20 percent rating based on DeLuca considerations.  The only test in which the Veteran displayed compensable limitation of motion was in March 2008.  Using that measure, an increase to the next disability level for a minor arm under DeLuca would also result in a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5201.  A further grant would constitute pyramiding.  In the alternative, the Board has considered whether a rating under DC 5303 and a DeLuca award would result in a higher rating.  The Board has determined that the original shrapnel injury was "slight."  Even with a grant of the next higher rating under DeLuca, the Veteran would receive a 20 percent rating.  The Board concludes that a rating in excess of 20 percent is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right shoulder claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Shoulder Scar

The Veteran's right shoulder scar, associated with the above fragment wound injury under DC 7805.  The Veteran offers no specific argument as to why he should receive a compensable rating.  

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  A claimant may request reevaluation under these criteria.  The Veteran has not done so.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008), as amended 77 Fed. Reg. 2,909 (Jan. 20, 2012).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in June 2003.

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  According to Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating.  Id., at Diagnostic Code 7803.  Note 1 to those criteria defines an unstable scar as is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 further provides that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating.  Also, Diagnostic Code 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.

The Veteran's right shoulder scar has been rated under DC 7805.  The Veteran was seen for a May 2004 VA examination.  The scar was measured as 9 cm long and 7 mm wide.  The scar had no signs of ulceration, breakdown, adherence to deep tissue, or keloid.  The scar was not tender, adherence, abnormal texture, elevation or depression, underlying tissue loss.  The Veteran's scar was the same color of the surrounding skin.

A March 2006 primary care note indicates that the Veteran was complaining of an itch in the scar.

The Veteran was seen for a March 2008 VA examination which revealed similar results.  The scar was measured as 8.5 cm long and 7 mm wide.  The scar was hypopigmented barely visible, nontender, and well healed without sign of inflammation, infection, depression or keloid formation.  The scar constituted less than one percent of the total body surface area.  

The Veteran was seen for a July 2011 VA examination.  The scar was measured to be 7 cm in length and .5 cm in width.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, edema, keloid formation or other disabling effects.  There was no hyperpigmentation.  

The preponderance of the evidence reveals that the Veteran's scar is superficial, nontender, less than six square inches in size, stable and not productive of functional loss.  The Board notes that an itch is not equivalent to a painful scar.  Furthermore, the finding did not appear again.  Compensable ratings criteria for scars other than of the head face or neck are not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chin and Forehead Shrapnel Scar

As discussed above, the regulations governing scar ratings were revised in October 2008.  The Veteran has not requested reevaluation under the present criteria.  The Veteran's claim will be considered under the criteria effective as of the date of his claim in June 2003.  

The Veteran's chin and forehead shrapnel scars are presently rated noncompensable under DC 7800.  Under the applicable version of Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  The eight characteristics of disfigurement are: (1) the scar is five or more inches in length; (2) the scar is at least one-quarter inch wide at the widest part; (3) the surface contour of the scar is elevated or depressed on palpation: (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches; (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) there is underlying soft tissue missing in an area exceeding six square inches; or (8) the skin is indurated and inflexible in an area exceeding six square inches.  

The Veteran's scars were evaluated at a May 2004 VA examination.  The Veteran had a scar on the right side of his chin, 1.5 cm below the lip measuring 4 cm by 2 mm.  The scar is curved convex upward and to the left.  The Veteran had another on the left side of the chin also 1.5 cm below the lip and nearly vertical, measuring 4 cm by 2 mm.  Both of the scars are healthy without keloid, ulceration or other problems.  The Veteran had a faint scar which was not clear enough to describe.  The Veteran had a left forehead scar, oblique, measuring 1.4 cm by 2 mm.  None of the scars showed any signs of ulceration, breakdown, adherences to deep tissues, or keloid.  The Veteran had no limitations, symptoms or disability relating to any of the scars.  The scars had a normal texture, without elevation, depression, or underlying tissue loss.

Review of the remaining evidence does not contradict these findings.  The Veteran was seen for March 2008 and July 2011 VA examinations, but these did not focus on the chin and forehead scars.  The Veteran does not seek treatment for the scars.  The scars were not measured in the Veteran's service treatment records.  The Veteran does not contest these findings or offer any contrary evidence in his submissions.  

The four scars do not affect any one or pair of features.  Each scar is substantially less than five inches in length, less than a quarter inch wide, and less than six square inches in size.  The scar is not hypo- or hyper-pigmented, elevated or depressed, adherent to underlying tissue.  There is no tissue loss.  The Board finds that the Veteran has none of the characteristics of disfigurement.  A compensable rating is not warranted.  See DC 7800.

The Board has considered other potentially applicable Diagnostic Codes.  Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  According to DC 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating.  Id., at DC 7803.  Note 1 to those criteria defines an unstable scar as is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  DC 7804 further provides that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating.  Also, DC 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.  

The evidence demonstrates that none of the above Diagnostic Codes are applicable.  The May 2004 VA examination report states that the Veteran's scars are superficial and do not cause limited motion.  The scars do not cover an area of at least 144 square inches.  The scars are stable.  There was no tenderness on examination.  There was no limitation of function of the affected parts.  Application of the alternative DCs would not result in a compensable rating.  There are no other potentially applicable diagnostic criteria.  A compensable schedular rating is not warranted.  

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's chin and forehead scar disabilities are not inadequate.  The Veteran has not identified any complaints related to the scars which make the application of the schedular criteria inadequate.  There are no active symptoms which render the schedular criteria inapplicable.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran reported conflicts on the job and lost jobs due to PTSD, but indicated a long career in government contracting at the same time.  He did not indicate that his PTSD alone made him unemployable.  

In this regard, it is important to note that some problems will occur with a Veteran with a 30 percent evaluation for PTSD.  If there were not problems, there would be no basis for a compensable rating, let alone a higher rating.   

The Veteran is retired and in receipt of Social Security disability benefits due to physical disorders not under consideration here.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for compensable ratings for the Veteran's scars or for ratings in excess of 30 percent for PTSD or 20 percent for the right shoulder impingement and DJD have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Dental Compensation Claim

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorder. For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma or disease.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, the regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Service connection for any of these disabilities is a "service-connected noncompensable dental condition or disability."  See 38 C.F.R. § 3.381. 

The Veteran has been service-connected for treatment purposes for in-service damage to teeth 4 and 30.  The Veteran's March 2005 Notice of Disagreement indicates that he lost permanent teeth which "comes with certain inherent problems/discomfort."  He demanded at least a 10 percent rating.  The Veteran's February 2006 substantive appeal indicates that the dispute could be resolved with a grant of a permanent and total rating.  An August 2008 statement indicates that he wanted compensation.  

There is no evidence that the Veteran had loss of teeth due to loss of substance of the body of maxilla or mandible.  The Veteran's service treatment records show a mouth shrapnel wound.  The Veteran had two teeth removed.  The Veteran was seen for a November 2004 VA examination.  The examiner noted that the Veteran had no impairment due to loss of motion or masticatory function loss.  There was no loss of bone in the mandible, maxilla or hard palate.  The Veteran's statements are not relevant.  The Veteran's remaining treatment records do not show bone loss of the mandible, maxilla or hard palate.  

Without bone loss of the mandible, maxilla or hard palate, compensation may not be paid.  The Veteran has none.  The Veteran has already been service-connected for treatment purposes for teeth 4 and 30.  The disability for which the Veteran is service-connected may not receive compensation as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings and compensation for a dental disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The instant initial ratings claims arise from granted claims of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, a letter dated in August 2003 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  An October 2008 letter provided notice of the manner in which VA assigns initial ratings and effective dates.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice in October 2008, he was provided years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The dental compensation claim also arises from a granted claim.  The Veteran is eligible for VA treatment for the damaged teeth.  Prior to initial adjudication of the Veteran's claims, a letter dated in August 2003 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran, however, asks for a monetary benefit not payable under the law.  As no monthly benefit is payable, notice of ratings and effective dates are inapplicable.  The Board finds that the notice was adequate.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran requested that records from a Dr. K. be obtained in 2010 in association with the left eye claim.  The RO was unable to obtain them.  That claim is not presently on appeal.  The Board sees no reason to assume they are relevant to the instant appeal.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations most recently in 2011.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in January 2010 to obtain the Veteran's SSA records.  As discussed, those records have been associated with the claims file.  The Board finds that the RO complied fully with January 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial disability rating higher than 30 percent for PTSD is denied.

Entitlement to an initial disability rating higher than 20 percent for impingement syndrome and DJD of the right shoulder is denied.

Entitlement to an initial compensable disability rating for scarring, fragment wounds, right shoulder is denied. 

Entitlement to an initial compensable disability rating for scarring, fragment wounds, chin and forehead is denied. 

Entitlement to service connection for compensation purposes for loss of teeth number 4 and number 30 is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


